DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (claims 15-20) in the reply filed on 05/04/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
Claim 15 recites a product intended for “long term carbon sequestration and reducing an individual's personal carbon footprint”. However, this claimed preamble statement of intended use has no patentable weight and is not limiting. Generally: “A claim’s preamble may be limiting ‘if it recites essential structure or steps, or if it is ‘necessary to give life, meaning, and vitality’ to the claim.’ But, generally, ‘a preamble is not limiting ‘where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention.’” [MPEP 2111.02].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaokaya, “Kizami Nori” (2015) and/or based upon a public use or sale or other public availability of the invention (date first available on Amazon.com June 1, 2012).

    PNG
    media_image1.png
    621
    407
    media_image1.png
    Greyscale
	In regard to claim 15, the Takaokaya product is a manufactured block (e.g. flat sized container material], said manufactured block comprising:
(a) a hollow block shell made from plastic (e.g. plastic container) [Page 2, Product Description] into which is pressed (e.g. filled with);
(b) a plurality of weeds, including seaweed, that are grown, harvested, dried (e.g. roasted) and ground (e.g. shredded) for use as a filler for the hollow block shell (e.g. 1 oz filling material) [Page 1, Image].
Claims 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 108640601 A).

	In regard to claim 15, Zhou et al. disclose a manufactured block (e.g. building block) [Abstract], said manufactured block comprising:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
a hollow block shell (e.g. production die) [Fig. 2] into which is pressed;
(b) a plurality of weeds that are grown, harvested, dried and ground (e.g. crushed/particulate dried weeds) [Abstract] for use as a filler [Abstract] for the hollow block shell (e.g. die).


    PNG
    media_image3.png
    241
    478
    media_image3.png
    Greyscale
In regard to claim 17, Zhou et al. disclose wherein the hollow block shell (e.g. die (2)) includes one or more internal structural reinforcements (e.g. fixed internal frame) [0061].

	In regard to claim 19, Zhou et al. disclose the plurality of weeds (e.g. crushed/particulate dried weeds) further includes a waterproof [0008] and fireproof organic binder (e.g. straw is embedded and non-flammable, non-combustion-supporting, with good fire resistance and superior in sound insulation and heat insulation) [0031].

	In regard to claim 20, Zhou disclose wherein the plurality of weeds further includes one or more difficult to dispose of waste materials as filler including compacted landfill garbage (e.g. garbage) and coal ash (e.g. fly ash, industrial carbon slag) [0041].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takaokaya, Kizami Nori (date first available on Amazon.com June 1, 2012) as applied to claim 15 above, and further in view of Sims “Single-Use Plastic Packaging: A Rundown”.

	In regard to claim 16, Takaokaya describes a hollow block shell made from plastic (e.g. plastic container) [Page 2, Product Description]. The reference does not explicitly disclose wherein the plastic shell is made from a recycled plastic, a plant based plastic, bamboo, a reclaimed wood fiber, ground up nut shells, a fungus material or combinations thereof.

	Sims describes single-use plastic packages for providing food protection [Page 2, line 1] and how consumers and food and beverage companies are looking for ways to use less plastic [Page 2, Paragraph 3]. To address plastic use, many companies are using recycled plastic and bioplastics (e.g.  plant based plastic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a recycled plastic or bioplastic container in Takaokaya’s food packaging. One of ordinary skill in the art would have been motivated to reduce traditional plastic consumption by food storage manufacturers.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takaokaya, Kizami Nori (date first available on Amazon.com June 1, 2012) as applied to claim 15 above, and further in view of Hwang et al. (Phycologia, 2019) and Science Bytes (2008)

	In regard to claim 18, the Takaokaya product includes seaweed, that is grown, harvested, dried (e.g. roasted) and ground (e.g. shredded) [Page 1, Image]. While the reference does not explicitly disclose “genetically modified” seaweed, Hwang describes selective breeding of seaweed in Asian countries [Page 492, Conclusion]. “People in Korea, Japan and China have a long tradition of
using seaweeds as human food. Cultivation of seaweeds in these countries has benefited from the use of varieties: 15 in Korea, 13 in Japan, and 18 in China. Consecutive selection of individuals that showed outstanding performance in agronomic features has proved effective for producing an
effective variety.” “Selective breeding is a form of genetic modification” [Science Bytes, Pg. 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a genetically modified seaweed in Takaokaya’s seaweed product because selective breading leads to desirable and efficient agronomic features as described by Hwang. One of ordinary skill in the art would have been motivated choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        July 22, 2022